DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed October 14, 2021. Claims 1-3, 5-10, 12-17, and 19-22 have been amended. Claims 4, 11, and 18 have been canceled. Claims 1-3, 5-10, 12-17, and 19-22 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 14, 2021 with respect to the previous double patenting rejections have been fully considered and the double patenting rejections are maintained.
Applicant’s arguments and amendments filed October 14, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record, Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, hereinafter referred to as Ho, and Vian, respectively, fails to explicitly disclose all of the features of claim 1 as presently amended, specifically, a self-aware capability model predictive of an operational capability of an autonomous vehicle because Applicant asserts Ho operates an autonomous vehicle according to costs associated with autonomous driving capabilities rather than predicting an operational capability. 
Applicant additionally argues the combination of Ho and Vian fails to explicitly disclose dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous vehicle.
Examiner respectfully disagrees. With respect to the disclosure of Ho, applying a higher cost to traverse a type of road based on characteristics of the vehicle is essentially predictive because it is an assumption about how the vehicle would perform on those roads, i.e. a smaller car presumably performs better on smaller roads, versus larger vehicles on the same roads (See at least ¶201 of Ho). However, assuming arguendo Ho is not predictive of operational capabilities, as asserted by Applicant, Vian teaches using models predictive of operational capabilities (Determine performance capabilities of vehicle – See at least Abstract; projected, i.e. predictive, vehicle capabilities – See at least ¶7-8; Models used to determine vehicle capabilities – See at least ¶26 and 31; Capability model models relationships between conditions and dynamic capabilities of the vehicle – See at least ¶37). 
Additionally, Vian further teaches dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous vehicle (Capability model may be adjusted continuously in accordance with real-time integrated vehicle health monitoring, i.e. “dynamically updating” – See at least ¶40).
For at least the above, the combination of Ho in view of Vian discloses all of the features of claim 1 as presently amended.
The above rationale applies to independent claims 8 and 15 because the claims recite nearly identical subject matter as independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/856,113. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical subject matter with only the addition of an obvious autonomous vehicle modification, namely, generating a planned lane control behavior, which is an obvious type of autonomous control given the ubiquity of controlling autonomous vehicles with respect to lanes in the field of endeavor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, hereinafter referred to as Ho, and Vian, respectively.
As to claim 1, Ho discloses a method comprising:
Request route – See at least Abstract);
identifying at least one available route between the source location and the destination location (Select route, i.e. identify route – See at least Abstract);
selecting, from the at least one available route, a planned route for the autonomous driving vehicle between the source location and the destination location based on a self-aware capability model, the self-aware capability model including at least one intrinsic capability parameter (Identify set of vehicle capabilities and corresponding route – See at least ¶21) that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle; and
dynamically updating the self-aware capability model based on real-time data representing a current scenario associated with the autonomous driving vehicle, to generate an updated self-aware capability model (Real-time updates to model – See at least ¶107 and 109).

Ho fails to explicitly disclose:
the self-aware capability model located at the autonomous driving vehicle, that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle; and 

However, Vian teaches:
the self-aware capability model located at the autonomous driving vehicle, that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle (Determine performance capabilities of vehicle, including vehicle subsystems, i.e. “multiple parts” – See at least Abstract; Integrated vehicle health management resides in the vehicle – See at least ¶6; Projected, i.e. predictive, vehicle capabilities – See at least ¶7-8; Models used to determine vehicle capabilities – See at least ¶26 and 31; Capability model models relationships between conditions and dynamic capabilities of the vehicle – See at least ¶37); and 
dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous driving vehicle (Capability model may be adjusted continuously in accordance with real-time integrated vehicle health monitoring, i.e. “dynamically updating” – See at least ¶40).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature See at least ¶9 of Vian).

Independent claims 8 and 15 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claims 2, 9, and 16, Ho discloses the self-aware capability model includes an intrinsic capability model and an extrinsic capability model, the intrinsic capability model specifying at least one intrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions internal to the autonomous driving vehicle, and the extrinsic capability model specifying at least one extrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions external to the autonomous driving vehicle (Plurality of model considerations including both intrinsic and extrinsic factors – See at least ¶13-20).

As to claims 3, 10, and 17, Ho discloses the self-aware capability model includes at least one of: a parameterized model, a descriptive model, or a probabilistic model (Disclosed model is parameterized in that it depends on a plurality of parameters – See at least ¶5).

As to claims 5, 12, and 19, Ho discloses the dynamically updating the self-aware capability model is triggered by an event, including at least one of: a scheduled time, an update to the source location, an update to the destination location, an update to the at least one available routes, or receiving a request to update the self-aware capability model (Update based in part on pick up and drop off location – See at least ¶47).

As to claims 6, and 13, Ho discloses:
identifying a set of candidate routes from the at least one available route based on the intrinsic capability model (Model includes intrinsic parameters to refine route selection – See at least ¶14-15);
determining a preferred route of a passenger present in the autonomous driving vehicle (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199); and
identifying the planned route from the set of candidate routes based on the extrinsic capability model and the preferred route of the passenger (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 20, Ho discloses:
Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199); and
the route selection engine further configured to:
identify a set of candidate routes from the at least one or more available routes based on the intrinsic capability model (Model includes intrinsic parameters to refine route selection – See at least ¶14-15), and
identify the planned route from the set of candidate routes based on the extrinsic capability model and the preferred route of the passenger (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 22, the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle (Various health parameters serving as safety measures – See at least ¶30).

Claim 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, as applied to claims 1, 8, and 15 above, and further in view of Tan et al., US 20150284008 A1, hereinafter referred to as Ho, Vian, and Tan, respectively.
As to claims 7, and 14, the combination of Ho and Vian fails to explicitly disclose the determining the preferred route includes: 
obtaining recorded human driving data, the human driving data including driving data associated with the passenger; and 
generating the preferred route based on the driving data associated with the passenger.

However, Tan teaches the determining a preference comprises: 
obtaining recorded human driving data, the human driving data including driving data associated with the passenger (Store driving behavior – See at least ¶23); and 
generating the preferred route based on the driving data associated with the passenger (Determine driver preferences – See at least ¶23).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Tan teaches autonomous vehicle control wherein the autonomous vehicle is controlled according to driver preferences that are learned from recording driving data for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho and Vian and include the feature of obtaining recorded human driving data, the human driving data including driving data associated with the passenger and generating the preferred route 

As to claim 21, Ho discloses a passenger preference determiner implemented by the processor and configured to generate the preferred route of the passenger based on the driving data associated with the passenger  (Passenger preference may be incorporated in model and route planning – See at least ¶199).

The combination of Ho and Vian fails to explicitly disclose a passenger driving data analyzer implemented by the processor and configured to analyze recorded human driving data, the human driving data including driving data associated with the passenger. However, Tan teaches a passenger driving data analyzer implemented by the processor and configured to analyze recorded human driving data, the human driving data including driving data associated with the passenger (Analyze recorded driving data – See at least ¶23).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Tan teaches autonomous vehicle control wherein the autonomous vehicle is controlled according to driver preferences that are learned from recording driving data for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho and Vian and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668